United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                               OOOOOOOOOOO

                                    No. 08-2896
                                   OOOOOOOOOOO

Michael E. McKinzy, Sr.,                *
                                        *
                   Appellant,           *
                                        * Appeal from the United States
            v.                          * District Court for the Western
                                        * District of Missouri
Union Pacific Railroad Co.,             *
                                        *
                   Appellee.            *
                                   OOOOOOOOOOO

                              Submitted: April 14, 2009
                                 Filed: June 15, 2009
                                  OOOOOOOOOOO

Before LOKEN, Chief Judge, and COLLOTON, Circuit Judge, and ROSENBAUM,1
District Judge.

ROSENBAUM, District Judge

       Michael E. McKinzy appeals the district court’s grant of summary judgment to
the Union Pacific Railroad Company. For the reasons set forth in the order issued by
the district court,2 we affirm. See 8th Cir. R. 47B.
                        OOOOOOOOOOOOOOOOOOOOOOOOOOOO

      1
       The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, sitting by designation.
      2
      The Honorable Greg Kays, United States District Court, Western District of
Missouri.